Ford Motor Company and
                                                                          Marco




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 19, 2014

                                    No. 04-14-00562-CV

Jesus DE LOS SANTOS, Jr., Individually and as Representative of the Estate of Jesus Francisco
             De Los Santos, Deceased, and Juan De Los Santos, Individually,
                                       Appellants

                                              v.

                FORD MOTOR COMPANY and Marco Anthony Soliz, Jr.,
                               Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 11-08-50394-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
        On September 15, 2014, Court Reporter Sonia Trevino filed a notice of late reporter’s
record requesting an extension until October 15, 2014. The request is GRANTED. The
reporter’s record is due to be filed in this court no later than October 15, 2014.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court